JENNISONDRYDEN PORTFOLIOS 100 Mulberry Street, 4GC3 Newark, NJ 07102 October 30, 2009 VIA EDGAR SUBMISSION Securities and Exchange Commission 450 Fifth Street Judiciary Plaza Washington, D.C. 20549 Re:485(b) Filing for JennisonDryden Portfolios Registration Nos. 33-9269 and 811-04864 Dear Sir or Madam: We are filing today via EDGAR a Post-Effective Amendment under Rule 485(b) to the Registration Statement of the above-referenced Registrant.This Post-Effective Amendment designates October 30, 2009 as its effective date. As counsel to the Registrant, I represent that the instant Rule 485(b) filing does not contain disclosures that render the filing ineligible to become effective under Rule 485(b). Thank you for your attention to this filing. Please direct any questions regarding this filing to the undersigned at (973) 802-6469. Sincerely, /s/ Jonathan D. Shain Jonathan D. Shain
